Citation Nr: 0948477	
Decision Date: 12/24/09    Archive Date: 01/05/10

DOCKET NO.  08-07 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a heart disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

The Veteran had active military service from May 1971 to 
December 1972.  

This appeal to the Board of Veterans' Appeals (Board) is from 
a March 2007 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

As support for his claim, the Veteran testified at a hearing 
at the RO in July 2009 before the undersigned Veterans Law 
Judge of the Board - also commonly referred to as a Travel 
Board hearing.  


FINDING OF FACT

The Veteran clearly and unmistakably had a congenital heart 
disorder prior to entering the military, with associated high 
blood pressure, which clearly and unmistakably was not made 
permanently worse during or by his military service beyond 
the condition's natural progression.


CONCLUSION OF LAW

The Veteran's pre-existing heart disorder was not aggravated 
by his military service.  38 U.S.C.A. §§ 1101, 1110, 1111, 
1112, 1113, 5107; 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 
3.309, 4.9 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating 
claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. § 
3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373- 
74 (2002).  

These VCAA notice requirements apply to all five elements of 
a service-connection claim:  (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  
Further, this notice must include information that a 
downstream disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
granted.  Id., at 486.

Ideally, VCAA notice should be provided prior to an initial 
unfavorable decision on a claim by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, 
however, for whatever reason it was not, or the notice 
provided was inadequate, this timing error can be effectively 
"cured" by providing any necessary VCAA notice and then going 
back and readjudicating the claim - such as in a statement 
of the case (SOC) or supplemental SOC (SSOC), such that the 
intended purpose of the notice is not frustrated and the 
Veteran is given an opportunity to participate effectively in 
the adjudication of the claim.  See Mayfield v. Nicholson, 
499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United 
States Supreme Court made clear that a reviewing court, in 
considering the rule of prejudicial error, is precluded from 
applying a mandatory presumption of prejudice rather than 
assessing whether, based on the facts of each case, the error 
was outcome determinative.  In Sanders, the Supreme Court 
rejected the lower Federal Circuit's framework (see Sanders 
v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007)) 
that all VA notice errors are presumptively prejudicial, in 
part, because it was "complex, rigid, and mandatory." Id., at 
1704.  The Supreme Court rejected the Federal Circuit's 
analysis because it imposed an unreasonable evidentiary 
burden on VA to rebut the presumption and because it required 
VA to demonstrate why the error was harmless, rather than 
requiring the appellant - as the pleading party, to show the 
error was harmful. Id., at 1705-06.  The Supreme Court stated 
that it had "warned against courts' determining whether an 
error is harmless through the use of mandatory presumptions 
and rigid rules rather than case-specific application of 
judgment, based upon examination of the record." Id., at 
1704-05.  Thus, it is clear from the Supreme Court's analysis 
that, while the Veterans Court may conclude generally that a 
specific type of error is more likely to prejudice an 
appellant, the error must nonetheless be examined in the 
context of the facts of the particular case.  Id.

The Veterans Court initially held in Vazquez-Flores v. Peake, 
22 Vet. App. 37, 48 (2008), that prejudicial deficiencies in 
the timing or content of a VCAA notice can be cured by 
showing the essential fairness of the adjudication will not 
be affected because:  (1) the defect was cured by actual 
knowledge on the part of the claimant ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrates an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F. 3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial." Vazquez-Flores, 22 Vet. App. at 46.  
See also Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding the Board had erred by relying on various post-
decisional documents for concluding adequate 38 U.S.C.A. § 
5103(a) notice had been provided to the appellant, the 
Veterans Court nonetheless determined the evidence 
established the Veteran was afforded a meaningful opportunity 
to participate effectively in the adjudication of his claims, 
and therefore found the error harmless).

The Veterans Court further held in Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008), that for an increased-compensation 
claim, 38 U.S.C. § 5103(a) requires, at a minimum, that VA 
notify the claimant that, to substantiate a claim, the 
medical or lay evidence must show a worsening or increase in 
severity of the disability, and the effect that such 
worsening or increase has on the claimant's employment and 
daily life.

On appeal, however, in Vazquez-Flores v. Shinseki, 2009 WL 
2835434 (Fed.Cir.), the Federal Circuit vacated and remanded 
important aspects of the Veterans Court's holding in Vazquez-
Flores, as well as a related case, Schultz v. Peake, No. 03-
1235, 2008 WL 2129773, at 5 (Vet. App. Mar. 7, 2008).  
Significantly, the Federal Circuit concluded that "the notice 
described in 38 U.S.C. § 5103(a) need not be Veteran 
specific."  Similarly, "while a Veteran's 'daily life' 
evidence might in some cases lead to evidence of impairment 
in earning capacity, the statutory scheme does not require 
such evidence for proper claim adjudication." Thus, the 
Federal Circuit held, "insofar as the notice described by the 
Veterans Court in Vazquez-Flores requires the VA to notify a 
Veteran of alternative diagnostic codes or potential "daily 
life" evidence, we vacate the judgments." Vazquez, 2009 WL 
2835434, at 10.

The Veterans Court's other holdings in Vazquez-Flores appear 
to be intact, that is, regarding the above discussion of 
prejudicial deficiencies in timing or content of VCAA notice.



Turning now to this particular case at hand, a letter 
satisfying the notice requirements of 38 C.F.R. § 3.159(b)(1) 
was sent to the Veteran in July 2007.  The letter informed 
him of the evidence required to substantiate his claim and 
of his and VA's respective responsibilities in obtaining 
supporting evidence.  And although the RO did not send that 
letter prior to initially adjudicating his claim, since 
providing that VCAA notice the RO has readjudicated his claim 
in the January 2008 SOC.  So the timing defect in the 
provision of that notice has been "cured" or rectified.  
See again Mayfield IV and Prickett, supra.

VA also fulfilled its duty to assist the Veteran by obtaining 
all relevant evidence in support of his claim that is 
obtainable, and therefore appellate review may proceed 
without prejudicing him.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159; see also Bernard v. Brown, 4 Vet. App. 384 (1993).  
The RO obtained his service treatment records (STRs) and 
private medical records.  And neither he nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.

In addition, the Board finds that an examination and opinion 
are not needed to fairly decide this appeal.  The Veteran 
readily acknowledges that he had no complaints or treatment 
regarding his heart while in the military, although he had 
learned during a draft board examination that he had a 
congenital heart disorder that was causing him to have high 
blood pressure.  So there is no suggestion of a permanent 
worsening of this pre-existing heart disorder during his 
military service.  Hence, the standards of the Court's 
decision in McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
have not been met.  See also 38 U.S.C.A. § 5103A(d) and 
38 C.F.R. § 3.159()(4).  The Board is therefore satisfied 
that VA has provided all assistance required by the VCAA.  38 
U.S.C.A. § 5103A.



II.  Whether Service Connection is Warranted

To establish service connection for a claimed disability, the 
facts must demonstrate that a disease or an injury resulting 
in current disability was incurred in active military service 
or, if pre-existing active service, was aggravated therein.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Certain chronic diseases, including cardiovascular disease 
and hypertension, may be presumed to have been incurred in 
service if they become disabling to a compensable degree (of 
at least 10 percent) within one year of separation from 
service.  This presumption, however, is rebuttable by 
probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

Service connection also may be granted for any other disease 
diagnosed after discharge from service when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

A Veteran is presumed in sound condition when entering 
service, except for defects noted when examined and accepted 
for enrollment into service.  38 C.F.R. § 3.304(b).  Clear 
and unmistakable evidence:  1) that the disability existed 
prior to service and 2) was not aggravated by service will 
rebut the presumption of soundness.  38 U.S.C.A. § 1111.  See 
also VAOPGCPREC 3-2003 and Wagner v. Principi, 370 F.3d 1089, 
1096 (Fed. Cir. 2004).

Congenital or developmental abnormalities necessarily pre-
date service and are not considered "diseases or injuries" 
within the meaning of applicable legislation and, hence, 
generally do not constitute disabilities for VA compensation 
purposes.  38 C.F.R. §§ 3.303(c), 4.9 (2009).  There is only 
a limited exception for additional disability due to 
aggravation of a congenital or developmental abnormality 
during service by superimposed disease or injury.  See 
VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990); Carpenter v. 
Brown, 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. 
App. 513, 514-15 (1993).



In his recent hearing testimony, the Veteran readily 
acknowledged that he had a 
pre-existing (congenital) heart disorder when entering the 
military, although he said he first became aware of it during 
a preliminary draft board physical examination.  He said it 
was then he learned that he had a congenital heart murmur and 
associated high blood pressure and hypertrophy 
cardiomyopathy.  Indeed, he added, prior to that evaluation 
he already twice had been denied admission into the military 
for essentially what turned out to be this very same problem.

Ordinarily, lay statements by a Veteran concerning a pre-
existing condition, alone, are insufficient to rebut the 
presumption of soundness.  See, e.g., Gahman v. West, 13 Vet. 
App. 148, 150 (1999) (recorded history provided by a lay 
witness does not constitute competent medical evidence 
sufficient to overcome the presumption of soundness, even 
when such is recorded by medical examiners); Paulson v. 
Brown, 7 Vet. App. 466, 470 (1995) (a layperson's account of 
what a physician may or may not have diagnosed is 
insufficient to support a conclusion that a disability 
preexisted service); Crowe v. Brown, 7 Vet. App. 238 (1994) 
(supporting medical evidence is needed to establish the 
presence of a pre-existing condition); see also LeShore v. 
Brown, 8 Vet. App. 406 (1995) (the mere transcription of 
medical history does not transform the information into 
competent medical evidence merely because the transcriber 
happens to be a medical professional.)

The regulations provide expressly that the term "noted" 
denotes "[o]nly such conditions as are recorded in 
examination reports," 38 C.F.R. § 3.304(b), and that 
"[h]istory of pre-service existence of conditions recorded at 
the time of examination does not constitute a notation of 
such conditions."  Id., at (b)(1).

Here, though, this pre-existing heart disorder was detected 
during the Veteran's preliminary admission draft board 
examination, so not discovered merely based on his self-
reported history.  Indeed, to the contrary, even he readily 
admits that he first learned of this disorder during that 
evaluation.  The presumption of soundness attaches only where 
there has been an induction examination during which the 
disability about which the Veteran later complains was not 
detected, and this clearly is not the situation here.  See 
Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).

See also 38 C.F.R. § 3.303(c) indicating that, in regards to 
pre-service disabilities noted in service, there are medical 
principles so universally recognized as to constitute fact 
(clear and unmistakable proof), and when in accordance with 
these principles existence of a disability prior to service 
is established no additional or confirmatory evidence is 
necessary.  Section 3.303(c) goes on to indicate this 
determination includes situations where the manifestation of 
symptoms of chronic disease from the date of enlistment, or 
so close thereto, that the disease could not have originated 
in so short a period will establish pre-service existence 
thereof.  

If, as here, a pre-existing disability is noted upon entry 
into service, the Veteran cannot bring a claim for service 
connection for that disability, but he may bring a claim for 
service-connected aggravation of that disability.  In that 
case, § 1153 applies and the burden falls on him to establish 
aggravation.  Wagner, 370 F.3d at 1096; Jensen v. Brown, 19 
F.3d 1413, 1417 (Fed. Cir. 1994).  And independent medical 
evidence is needed to support a finding that the pre-existing 
disorder increased in severity during service beyond its 
natural progression.  See Paulson v. Brown, 7 Vet. App. 466, 
470-471 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1994).  

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability was due to the 
natural progress of the disease.  38 U.S.C.A. § 1153; 38 
C.F.R. § 3.306(a).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  Falzone v. Brown, 8 Vet. App. 398, 
402 (1995).  See also Davis v. Principi, 276 F.3d 1341, 1345 
(Fed. Cir. 2002); Jensen v. Brown, 4 Vet. App. 304, 306-307 
(1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); and 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991). (all holding 
that mere temporary or intermittent 
flare-ups of a pre-existing injury or disease during service 
are insufficient to be considered "aggravation in service", 
unless the underlying condition, itself, as contrasted with 
mere symptoms, has worsened).

Moreover, in Verdon v. Brown, 8 Vet. App. 529 (1996), the 
Court held that the presumption of aggravation does not 
attach even where the pre-existing disability has been 
medically or surgically treated during service and the usual 
effects of treatment have ameliorated disability so that it 
is no more disabling than it was at entry into service.

Only if the Veteran somehow manages to show a chronic 
worsening of his 
pre-existing, congenital, heart defect during his service (by 
superimposed disease or injury no less resulting in 
additional disability) would the presumption of aggravation 
apply and, in turn, require VA to show by clear and 
unmistakable evidence that the worsening was not beyond the 
condition's natural progression.  The presumption of 
aggravation applies only when pre-service disability 
increases in severity during service.  Beverly v. Brown, 9 
Vet. App. 402, 405 (1996); Browder v. Derwinski, 1 Vet. App. 
204, 206-207 (1991).

The Veteran's January 1971 military induction physical 
examination report reveals a sitting blood pressure reading 
of 150/90 and a recumbent blood pressure reading of 124/80.  
That elevated blood pressure reading is reiterated in the 
summary of defects and diagnoses.  The Veteran began serving 
on active duty in May 1971.

A July 1971 service treatment record (STR) shows the Veteran 
received treatment for a rash.  His blood pressure reading 
was 140/86.  So although his blood pressure was marginal (see 
38 C.F.R. § 4.104, Diagnostic Code 7101, for what constitutes 
hypertension), it was no higher than when examined months 
earlier for enlistment into the military.  Similarly, the 
report of his military separation examination does not 
reveal, mention or otherwise indicate any abnormalities 
involving his heart, including persistently elevated blood 
pressure (i.e., hypertension).  His blood pressure reading 
during that evaluation was 125/70, so, again, even less than 
when initially examined for enlistment into the military and, 
in fact, within normal limits.  According to DC 7101, 
hypertension means that the diastolic blood pressure (the 
bottom number) is predominantly 90mm. or greater, and 
isolated systolic hypertension means that the systolic blood 
pressure (the top number) is predominantly 160mm. or greater 
with a diastolic blood pressure of less than 90mm.  See again 
38 C.F.R. § 4.104, DC 7101, Note (1).  Here, a chest X-ray 
during the separation examination also was negative.  
The Veteran's military service ended in December 1972.

During his recent hearing the Veteran testified that he 
experienced blurred vision, dizziness (light headedness), 
nose bleeds, and vomiting (throwing up) while in service, but 
these type of symptoms are not objectively documented in his 
service treatment records.  And, indeed, as mentioned, he 
readily acknowledges that he never actually complained about 
these symptoms while in service or received any resulting 
treatment.  So his lay testimony regarding having experienced 
these symptoms in service, while competent, is not also 
credible.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 
2006).  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed. 
Cir. Sept. 14, 2009).  See, too, Rucker v. Brown, 10 Vet. 
App. 67 (1997) and Layno v. Brown, 6 Vet. App. 465, 469 
(1994) (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).

The records concerning the Veteran's military service do not 
show any worsening (certainly not a chronic, meaning 
permanent, worsening) of his pre-existing, congenital heart 
disorder and/or associated blood pressure.  For it is not 
until many years later, in fact nearly 20 years later (two 
decades), when there again is mention of heart-related 
abnormalities.  This is probative evidence against any notion 
that the Veteran's military service chronically aggravated 
his pre-existing, congenital heart disorder with associated 
high blood pressure beyond its natural progression.  See 
Maxon v. West, 12 Vet. App. 453, 459 (1999), affirmed sub 
nom. Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(ruling that a prolonged period without medical complaint can 
be considered, along with other factors, as evidence of 
whether an injury or a disease was incurred or aggravated in 
service resulting in any chronic or persistent disability).



A January 1990 private cardiovascular examination report 
shows the Veteran was admitted to a medical facility for 
complaints of substernal chest and left arm pain that he had 
experienced during the previous week to ten days.  It was 
reported that he was known to have asymmetrical septal 
hypertrophy since about 1977, when he had his first 
echocardiogram.  A history of labile hypertension was also 
reported.  Physical findings and testing revealed systolic 
and apical murmurs and mild mitral insufficiency.

Private clinical records dating from August 2001 show ongoing 
treatment for hypertension and asymmetrical septal 
hypertrophy.  There had been follow-up subsequent to previous 
abnormal echocardiograms and a tentative diagnosis of 
hypertrophic cardiomyiopathy was given.  In a September 2003 
private medical entry, hypertension and stable cardiomyopathy 
were reported.

So it is not until 1990 when the record shows medical 
evidence of a cardiovascular disorder, asymmetrical septal 
hypertrophy dating to 1977, and history of labile 
hypertension.  This is some 18 years after the Veteran's 
military service ended, so, according to Maxon, too far 
removed from the conclusion of his service to suggest his 
service made his pre-existing, congenital heart disorder 
appreciably worse - meaning aggravated this pre-existing 
condition beyond its natural progression.  Moreover, as 
explained, the Veteran's mere lay testimony, alone, is 
insufficient to show his pre-existing, congenital heart 
disorder increased in severity during his military service 
beyond the condition's natural progression because 
independent medical evidence is needed to support this 
finding.  See Paulson v. Brown, 7 Vet. App. 466, 470-471 
(1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1994).  And, 
here, there simply is no such supporting medical evidence.  
See also Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir. 2007) and 38 C.F.R. § 3.159(a)(2) discussing when 
a claim needs supporting medical versus lay evidence.



For these reasons and bases, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
for service connection for a heart disorder.  As such, there 
is no reasonable doubt to resolve in his favor, and his claim 
must be denied.  38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996).  


ORDER

The appeal is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


